988 F.2d 123
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Enrique GUTIERREZ, Defendant-Appellant.
No. 92-50416.
United States Court of Appeals, Ninth Circuit.
Submitted March 5, 1993.*Decided March 9, 1993.

Appeal from the United States District Court for the Southern District of California;  No. CR-91-593-02-JSR, John S. Rhoades, District Judge, Presiding.
S.D.Cal.
DISMISSED.
Before JAMES R. BROWNING, HUG and KOZINSKI, Circuit Judges:


1
MEMORANDUM**


2
United States v. Floyd, 945 F.2d 1096, 1102 (9th Cir.1991), amended, 956 F.2d 203 (9th Cir.1992), permits downward departures for youthful lack of guidance and education, but it doesn't require them.   The district court chose not to depart downward, SECR 9, and this decision isn't appealable,  United States v. Vizcarra-Angulo, 904 F.2d 22, 23 (9th Cir.1990).

DISMISSED


*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3